DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed January 8th, 2021 have been fully considered but they are not persuasive. 
	With respect to independent claims 1, 16, and 20, applicant’s representative argue the prior art of Jacobus does not teach the aforementioned amended claims. In particular, the applicant’s representative argues Jacobus does not disclose the limitation of “both a shape and an intensity to identify an object”, and Jacobus does not even contain the word “intensity”. However, as noted in a previous office action, Non-Final Office Action mailed on November 16th, 2020, Jacobus does indeed disclose this argued limitation. Jacobus discloses matching an object using a 3D model of its shape as viewed from the sensor and the match exceeds a critical match value for the object, Para. [0071], [0114], as noted from a previously canceled claim (claim 6). The examiner is interpreting the critical match value as “intensity of data”. The lack of any support in the original disclosure describing or detailing what “intensity of data” comprises or consists of leads the examiner to determine this is the best interpretation of “intensity of data”. Therefore the argued amended claim limitation is disclosed by the prior art of Jacobus.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY JOSEPH WALLACE whose telephone number is (469)295-9087.  The examiner can normally be reached on 7:00 am - 5:00 pm, Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Z.J.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664